Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST U.S. TREASURY RESERVES PORTFOLIO FORM N-Q NOVEMBER 30, 2007 U.S. Treasury Reserves Portfolio Schedule of Investments (unaudited) November 30, 2007 Face Amount Security Value SHORT-TERM INVESTMENTS  100.0% U.S. Treasury Notes  1.7% $ 100,000,000 U.S. Treasury Notes, 4.375% due 1/31/08 (Cost - $100,058,071) $ 100,058,071 U.S. Treasury Bills  98.3% U.S. Treasury Bills: 655,228,000 3.303% - 4.038% due 12/6/07 (a) 655,022,028 25,000,000 4.919% due 12/6/07 (a) 24,990,000 505,000,000 3.654% - 4.877% due 12/13/07 (a) 504,454,125 622,578,000 3.670% - 4.151% due 12/20/07 (a) 621,451,123 338,119,000 3.298% - 3.837% due 12/27/07 (a) 337,331,039 210,074,000 3.341% - 4.158% due 1/3/08 (a) 209,381,385 249,902,000 3.703% - 4.122% due 1/10/08 (a) 248,854,462 25,000,000 4.972% due 1/10/08 (a) 24,872,014 410,000,000 3.733% - 4.214% due 1/17/08 (a) 408,016,063 290,953,000 3.912% - 4.998% due 1/24/08 (a) 289,270,305 75,000,000 3.825% - 4.925% due 1/31/08 (a) 74,495,017 172,000,000 3.170% - 4.930% due 2/7/08 (a) 170,857,375 275,000,000 3.032% - 3.941% due 2/14/08 (a) 273,221,385 550,000,000 3.073% - 3.978% due 2/21/08 (a) 546,011,111 775,000,000 3.084% - 4.067% due 2/28/08 (a) 769,026,001 90,000,000 3.050% - 4.479% due 3/6/08 (a) 89,114,833 50,000,000 4.032% due 3/13/08 (a) 49,445,201 42,332,000 3.988% - 4.249% due 3/20/08 (a) 41,816,696 50,000,000 4.114% due 4/3/08 (a) 49,317,139 75,000,000 4.145% - 4.208% due 4/10/08 (a) 73,903,500 25,000,000 4.281% due 4/17/08 (a) 24,604,278 50,000,000 3.229% due 5/1/08 (a) 49,336,458 50,000,000 3.583% due 5/8/08 (a) 49,232,444 50,000,000 3.316% due 5/15/08 (a) 49,256,306 100,000,000 3.283% - 3.573% due 5/22/08 (a) 98,399,250 125,000,000 3.278% - 3.304% due 5/29/08 (a) 123,000,590 Total U.S. Treasury Bills (Cost  $5,854,680,128) 5,854,680,128 TOTAL INVESTMENTS  100.0% (Cost  $5,954,738,199#) 5,954,738,199 Other Assets in Excess of Liabilities  0.0% 997,364 TOTAL NET ASSETS  100.0% $ 5,955,735,563 (a) Rate shown represents yield-to-maturity. # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 1 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies U.S. Treasury Reserves Portfolio (the Portfolio) is a no-load, diversified investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. At November 30, 2007, all investors in the Portfolio were Funds advised by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates fair value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 under the 1940 Act. (b) Security Transactions. Security transactions are accounted for on a trade date basis. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Master Portfolio Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: January 28, 2008
